

EXHIBIT 10.18




EXECUTION COPY






TAX MATTERS AGREEMENT dated as of September 22, 2016 (this “Agreement”) between
ASHLAND GLOBAL HOLDINGS INC., a Delaware corporation (“Ashland Global”), and
VALVOLINE INC., a Kentucky corporation (“Valvoline”, collectively, the
“Companies”).


WHEREAS Ashland Global is the common parent of an affiliated group of
corporations, within the meaning of Section 1504(a) of the Code, that has
elected to file consolidated Federal income Tax Returns, and Valvoline is a
member of that group;


WHEREAS, pursuant to the Separation Agreement, the Companies have effected or
agreed to effect the Internal Transactions, Additional Pre-IPO Restructuring
Transactions and Initial Public Offering;


WHEREAS, following the Initial Public Offering, pursuant to the Separation
Agreement, Ashland Global intends to effect the Distribution;


WHEREAS the Companies intend each of the Internal Transactions, Additional
Pre-IPO Restructuring Transactions, Initial Public Offering and Distribution
(the “Transactions”) to qualify for its Intended Tax Treatment; and


WHEREAS Valvoline will cease to be wholly owned, directly or indirectly, by
Ashland Global following the Initial Public Offering and will cease to be a
member of the Ashland Global Consolidated Group after the Distribution;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Ashland Global and Valvoline hereby agree as follows:


ARTICLE I


Definitions


SECTION 1.01. Definition of Terms. The following terms shall have the following
meanings (such meanings to apply equally to the singular and plural forms of the
terms defined). Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Separation Agreement. All section
references are to this Agreement unless otherwise stated. All references to
“includes” and “including” mean “includes without limitation” or “including
without limitation”, as the case may be.


“5% Acquisition Transaction” has the meaning set forth in Section 5.05(b).


“Actual Tax Return Amount” has the meaning set forth in Section 3.02(a)(i)(A).


“Agreement” has the meaning set forth in the preamble.


“Ancillary Agreement” means an Ancillary Agreement, as defined in the Separation
Agreement, other than this Agreement.







--------------------------------------------------------------------------------

2


“Ashland Global” has the meaning set forth in the preamble.


“Ashland Global Combined Return” has the meaning set forth in Section 2.01(b).


“Ashland Global Consolidated Group” means Ashland Global (or, for periods prior
to the Ashland Merger, Ashland Inc., a Kentucky corporation) and the affiliated
group of corporations, within the meaning of Section 1504(a) of the Code, of
which Ashland Global (or Ashland Inc., as applicable) is the common parent.


“Ashland Global Consolidated Return” has the meaning set forth in Section
2.01(a).


“Ashland Global Tax Opinions” means the written opinions or memoranda, as
applicable, of Cravath, Swaine & Moore LLP and Deloitte Tax LLP issued to
Ashland Global, in form and substance satisfactory to Ashland Global in its sole
discretion, as to the qualification of the steps of each Transaction for its
Intended Tax Treatment.


“Ashland Global Tax Representations” means any representations made by Ashland
Global in Representation Letters that serve as a basis for any Ashland Global
Tax Opinion.


“Ashland Global Transaction Tax Percentage” means, with respect to any
Transaction Tax, the fraction, expressed as a percentage, the numerator of which
is the amount of such Transaction Tax allocated to Ashland Global pursuant to
Section 4.03 and the denominator of which is the total amount of such
Transaction Tax.


“Business Day” means any day on which the New York Stock Exchange, or its
successor, is open for trading.


“Chemicals Business” means the business and operations of the Specialty
Ingredients and Performance Materials business segments, as described in Ashland
Inc.’s and/or Ashland Global’s most recently filed (as of the date of this
Agreement) Annual Report on Form 10-K or Quarterly Report on Form 10-Q.


“Clause (iii) Taxes” has the meaning set forth in Section 4.01(b)(iii).


“Companies” has the meaning set forth in the preamble.


“Consolidation Year” means any taxable period (or portion thereof) ending on or
before the date on which Deconsolidation occurs.


“Deconsolidation” means that the Valvoline Consolidated Group ceases to be
included in the Ashland Global Consolidated Group.


“Determination” means the final resolution of liability for any tax for any
taxable period by or as a result of (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement, compromise or other agreement with the relevant Taxing
Authority, an agreement that constitutes a determination under Section
1313(a)(4) of the Code, an agreement contained in an IRS Form 870-AD, a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the Code
or a comparable agreement under state, local or foreign Law; (iii) the
expiration of the applicable statute of limitations; or (iv) the payment of the
tax by the party responsible for payment of that tax under Section 2.04 if
Ashland Global and Valvoline agree that no action should be taken to recoup that
payment.


“Excess Loss Account” means any excess loss account within the meaning of
Section 1.1502-19 of the Regulations.







--------------------------------------------------------------------------------

3


“Hypothetical Tax Return Amount” has the meaning set forth in Section
3.02(a)(i)(B).


“Indemnifying Party” means a Person that has any obligation to indemnify an
Indemnitee pursuant to this Agreement, the Separation Agreement or any Ancillary
Agreement.


“Indemnitee” means a Person entitled to indemnification by an Indemnifying Party
pursuant to this Agreement, the Separation Agreement or any Ancillary Agreement.


“Intended Tax Treatment” means the tax treatment as specified in Schedule A.


“IRS” means the Internal Revenue Service.


“Legacy Tax Attribute” means any Tax Attribute in existence at the opening of
the taxable period that begins on October 1, 2016.


“Market Capitalization” means (i) in the case of Valvoline, the product of
(a)the mean of the daily volume-weighted average trading price per share of the
common stock of Valvoline for each of the 20 consecutive trading days beginning
on and following the first trading day following the Separation Date, as quoted
by Bloomberg Financial Services through its “Volume at Price” function, rounded
to the nearest whole cent, multiplied by (b) the mean of the number of common
shares of Valvoline outstanding, on a fully diluted basis (calculated under the
treasury stock method), on each of such 20 trading days, rounded to two decimal
places, and (ii) in the case of Ashland Global, (a) the mean of the daily
volume-weighted average trading price per share of the common stock of Ashland
Global for each of the 20 consecutive trading days beginning on and following
the first trading day following the Separation Date, as quoted by Bloomberg
Financial Services through its “Volume at Price” function, rounded to the
nearest whole cent, multiplied by (b) the mean of the number of common shares of
Ashland Global outstanding, on a fully diluted basis (calculated under the
treasury stock method), on each of such 20 trading days, rounded to two decimal
places, less (c) the mean volume-weighted average trading price per share of the
common stock of Valvoline, as calculated pursuant to clause (i)(a) of this
definition, multiplied by the mean of the number of common shares of Valvoline
held by Ashland Global on each of the trading days described in clause (i)(b) of
this definition, rounded to two decimal places.


“Post-consolidation Year” means any taxable period (or portion thereof)
beginning on or after the date on which Deconsolidation occurs.


“Pro Forma Return Start Date” means the first day of the calendar month closest
to the Separation Date; provided, however, that if the Separation Date falls
exactly in the middle of a calendar month, the Pro Forma Return Start Date means
the first day of such calendar month.


“Pro Forma Valvoline Combined Return” has the meaning set forth in Section
2.05(a)(ii).


“Pro Forma Valvoline Consolidated Return” has the meaning set forth in Section
2.05(a)(i).


“Pro Forma Valvoline Returns” means the Pro Forma Valvoline Consolidated Returns
and the Pro Forma Valvoline Combined Returns.


“Proportionate Share Factor” means (i) in the case of Ashland Global, the
quotient, rounded to four decimal places, of the Market Capitalization of
Ashland Global, divided by the sum of the Market Capitalization of each of
Ashland Global and Valvoline and (ii) in the case of Valvoline, 1 minus the
number computed in clause (i) of this definition.


“Proposed Acquisition Transaction” has the meaning set forth in Section
5.04(b)(i).





--------------------------------------------------------------------------------

4




“Protective Section 336(e) Election” means, with respect to an entity, a
protective election under Section 336(e) of the Code and Section 1.336-2(j) of
the Regulations (and any similar provision of U.S. state or local Law) to treat
the disposition of the Stock of such entity, pursuant to certain of the
Transactions, as a deemed sale of the assets of such entity in accordance with
Section 1.336-2(h) of the Regulations (or any similar provision of U.S. state or
local Law).


“Records” has the meaning set forth in Section 7.03.


“Refund Recipient” has the meaning set forth in Section 4.05.


“Regulations” means the Treasury regulations promulgated under the
Code or any successor Treasury regulations.


“Representation Letters” means the representation letters delivered in
connection with the rendering by Tax Advisors of any opinions in connection with
the Transactions.


“Return Items” means any item of income, gain, loss, deduction or credit.


“Ruling” means a private letter ruling (including any supplemental ruling)
issued by the IRS in connection with the Transactions.


“Satisfactory Guidance” has the meaning set forth in Section 5.04(c)(ii).


“Separate Returns” has the meaning set forth in Section 2.01(c).


“Separation Agreement” means the Separation Agreement dated as of the
date hereof by and between Ashland Global and Valvoline.


“Stock” means (i) all classes or series of stock or other equity interests and
(ii) all other instruments properly treated as stock for U.S. Federal income tax
purposes.


“Straddle Period Return” has the meaning set forth in Section 2.01(c)(ii).


“tax” means all taxes, assessments, duties or similar charges of any kind
whatsoever, in the nature of a tax, whether direct or indirect, plus any
interest, penalties, additional amounts or additions thereto.
“Tax Advisor” means a tax counsel or accountant of recognized national standing.


“Tax Attributes” means any carryovers or carrybacks of net operating losses, net
capital losses, excess tax credits and any other similar tax attributes as
determined for Federal, state, local or foreign tax purposes. For the avoidance
of doubt, the existence or amount of basis and computations of previously taxed
income and earnings and profits are not Tax Attributes.


“Tax Return” means any tax return, declaration, statement, report, form,
estimate and information return relating to taxes, including any amendments
thereto and any related or supporting information.


“Taxing Authority” means any governmental body charged with the determination,
collection or imposition of taxes.









--------------------------------------------------------------------------------

5


“Transaction Taxes” means all taxes arising as a result of or in connection with
the Transactions and, if such taxes result from the failure of a Transaction to
qualify for its Intended Tax Treatment, all reasonable out-of-pocket legal,
accounting and other advisory and court fees incurred in connection with
liability for such taxes.


“Transactions” has the meaning set forth in the recitals.


“Unqualified Tax Opinion” has the meaning set forth in Section 5.04(c)(iii).


“Valvoline” has the meaning set forth in the preamble.


“Valvoline Consolidated Group” means Valvoline and the affiliated group of
corporations, within the meaning of Section 1504(a) of the Code, of which
Valvoline would be the common parent if it were not included in the Ashland
Global Consolidated Group.


“Valvoline Pro Forma Financial Statements” means the unaudited pro forma
condensed combined financial statements contained in the IPO Registration
Statement.


“Valvoline Pro Forma Tax Attributes” has the meaning set forth in Section
3.02(a)(i)(B)(2).


“Valvoline Tax Representations” means any representations made by Valvoline in
Representation Letters that serve as a basis for any Ashland Global Tax Opinion.


ARTICLE II


Preparation and Filing of Tax Returns


SECTION 2.01. Filing of Returns. (a) Consolidated Returns. Ashland Global shall
prepare and timely file (or cause to be prepared and timely filed) each Federal
income Tax Return required to be filed on behalf of the Ashland Global
Consolidated Group (an “Ashland Global Consolidated Return”). Ashland Global
shall include the Valvoline Consolidated Group in such Tax Return if entitled to
do so.


(b)Combined Returns. For each taxable year for which it is permissible to file a
Tax Return on a consolidated, combined, unitary or similar basis (other than an
Ashland Global Consolidated Return) that would include one or more members of
the Valvoline Group and one or more members of the Ashland Global Group (an
“Ashland Global Combined Return”), then the relevant member of the Ashland
Global Group may, in its sole discretion but subject to applicable Law,
determine whether to file such Ashland Global Combined Return and whether to
include certain or all of the relevant members of the Valvoline Group in such
Tax Return. Ashland Global shall prepare and timely file (or cause to be
prepared and timely filed) any Ashland Global Combined Returns. Schedule B sets
out a list of Ashland Global Combined Returns.


(c)Separate Returns. For all Tax Returns other than Ashland Global Consolidated
Returns and Ashland Global Combined Returns (“Separate Returns”), Ashland Global
shall prepare and timely file (or cause to be prepared and timely filed) any
such Separate Return for a taxable period that (i) ends on or before the Pro
Forma Return Start Date or (ii) begins before the Pro Forma Return Start Date
and ends after the Pro Forma Return Start Date (a “Straddle Period Return”). For
all other Separate Returns, Ashland Global and Valvoline shall prepare and
timely file (or cause to be prepared and timely filed) any such Separate Return
for one or more members of the Ashland Global Group or Valvoline Group,
respectively. Schedule C sets out a list of Separate Returns that the parties
presently intend will be prepared (or caused to be prepared) for members of the
Valvoline Group.









--------------------------------------------------------------------------------

6


SECTION 2.02. Preparing of Tax Returns. (a) Ashland Global-Prepared Tax Returns.
To the extent that any Ashland Global Consolidated Return, Ashland Global
Combined Return or Separate Return prepared (or caused to be prepared) by
Ashland Global directly relates to matters for which Valvoline must indemnify
the Ashland Global Group under Section 4.02 or to matters affecting a Pro Forma
Valvoline Return or Separate Return prepared (or caused to be prepared) by
Valvoline (including any refund or other Tax Attribute to which a member of the
Valvoline Group is entitled), Ashland Global shall prepare (or cause to be
prepared) the relevant portion of such Ashland Global Consolidated Return,
Ashland Global Combined Return or Separate Return, as the case may be, on a
basis consistent with past practice (except as required by applicable Law or as
determined by Ashland Global). Ashland Global shall notify Valvoline of any such
portions not prepared on a basis consistent with past practice.


(b) Valvoline-Prepared Tax Returns. To the extent that any Separate Return
prepared (or caused to be prepared) by Valvoline directly relates to matters for
which Ashland Global must indemnify the Valvoline Group under Section 4.01 or to
matters affecting any Ashland Global Consolidated Return, Ashland Global
Combined Return or Separate Return prepared (or caused to be prepared) by
Ashland Global (including any refund or other Tax Attribute to which a member of
the Ashland Global Group is entitled), Valvoline shall prepare (or cause to be
prepared) the relevant portion of such Separate Return on a basis consistent
with such Ashland Global Consolidated Return, Ashland Global Combined Return or
Separate Return and with past practice (except as required by applicable Law),
in each case subject to Section 2.07. Valvoline shall notify Ashland Global of
any such portions not prepared on a basis consistent with any Ashland Global
Consolidated Return, Ashland Global Combined Return or Separate Return prepared
(or caused to be prepared) by Ashland Global or with past practice.


(c) Review of Tax Returns. The party responsible under Section 2.01 for
preparing (or causing to be prepared) a Tax Return shall make such Tax Return or
relevant portions thereof and related workpapers available for review by the
other party at least 30 days prior to the due date (including any available
extensions) for filing such Tax Return and shall consider the reasonable
comments made by such other party, in each case to the extent (i) such Tax
Return relates to taxes for which such other party may be liable or otherwise
affects the preparation of Tax Returns prepared (or caused to be prepared) by
such other party (including any Pro Forma Valvoline Return) or
(i)adjustments to the amount of taxes reported on such Tax Return may affect the
determination of taxes for which such other party may be liable. The parties
shall attempt in good faith to resolve any issues arising out of the review of
such Tax Returns.


SECTION 2.03. Consents and Elections. Ashland Global and Valvoline shall
prepare, sign and timely file (or cause to be prepared, signed and timely filed)
any consents, elections and other documents and take any other actions necessary
or appropriate to effect the filing of the Tax Returns described in Section
2.01.


SECTION 2.04. Payment of Taxes. The party responsible under Section 2.01 for
preparing (or causing to be prepared) a Tax Return shall timely pay (or cause to
be paid) any taxes shown as due on that Tax Return to the relevant Taxing
Authority or the party that files (or causes to be filed) that Tax Return, as
applicable. The parties shall cooperate to ensure that such taxes are timely
paid to the relevant Taxing Authority as required under applicable Law. The
obligation to make these payments shall not affect the payor’s right, if any, to
receive payments under Section 2.05 or otherwise be indemnified with respect to
that tax liability.


SECTION 2.05. Pro Forma Valvoline Returns


(a)Pro Forma Valvoline Returns in General. (i) For each taxable period (or
portion thereof) that includes or begins after the Pro Forma Return Start Date
in which the Valvoline Consolidated Group is included in an Ashland Global
Consolidated Return, Valvoline shall prepare (or cause to be prepared) a pro
forma Federal income Tax Return for the Valvoline Consolidated Group (a “Pro
Forma Valvoline Consolidated Return”). Except as otherwise provided in this
Section 2.05, the Pro Forma Valvoline Consolidated Return shall





--------------------------------------------------------------------------------

7


be prepared as if Valvoline filed a consolidated return on behalf of the
Valvoline Consolidated Group.


(ii)     For each taxable period (or portion thereof) that includes or begins
after the Pro Forma Return Start Date in which one or more members of the
Valvoline Group is included in an Ashland Global Combined Return, Valvoline
shall prepare (or cause to be prepared) a pro forma Tax Return for those members
of the Valvoline Group (a “Pro Forma Valvoline Combined Return”). Except as
otherwise provided in this Section 2.05, the Pro Forma Valvoline Combined Return
shall be prepared as if the members of the Valvoline Group included in the
Ashland Global Combined Return instead filed a single combined return.


(b)Preparation of the Pro Forma Valvoline Returns. Except as provided in Section
2.07, the Pro Forma Valvoline Returns shall be prepared in a manner consistent
with all elections, positions and methods used in the relevant Tax Returns
prepared (or caused to be prepared) by Ashland Global pursuant to Section 2.01
and in accordance with the principles set forth in Schedule D. Valvoline shall
provide Ashland Global a reasonable opportunity to review any Pro Forma
Valvoline Returns. Valvoline shall notify Ashland Global of any portions of such
Pro Form Valvoline Returns not prepared on a basis consistent with a relevant
Tax Return prepared (or caused to be prepared) by Ashland Global pursuant to
Section 2.01.


(c)Payments with Respect to Pro Forma Valvoline Returns. Each Company shall make
payments (including estimated payments) to the other Company with respect to any
Pro Forma Valvoline Return as if (i) that Pro Forma Valvoline Return were
actually required to be filed under the Laws of the applicable taxing
jurisdiction and (i) Ashland Global were the relevant Taxing Authority of that
taxing jurisdiction. In applying this Section 2.05(c), all Laws and regulations
relating to timing and computation of payments and estimated payments, interest,
penalties, additions to tax and additional amounts shall be applied.


SECTION 2.06. Recalculation of Pro Forma Valvoline Return for a Determination.
If a Determination is made with respect to a Return Item, or an amended Tax
Return is filed, for any taxable period for which a Pro Forma Valvoline Return
is required to be prepared, a corresponding adjustment shall be made to the
corresponding Return Items (if any) of the Pro Forma Valvoline Return for such
taxable period. Within 15 days of being provided with written notice of any such
adjustment, each Company shall make (or cause to be made) payments to the other
Company, including interest and any other amounts determined under Section
2.05(c), as appropriate, reflecting such adjustment.


SECTION 2.07. Valvoline Tax Return Dispute Resolution. If Valvoline wishes to
take a position (a) on either a Pro Forma Valvoline Return, or a Separate Return
prepared (or caused to be prepared) by Valvoline, that is inconsistent with a
position taken on a Tax Return prepared (or caused to be prepared) by Ashland
Global pursuant to Section 2.01 or (b) on a Separate Return prepared (or caused
to be prepared) by Valvoline that is inconsistent with past practice, then in
each case, Valvoline may do so only if:


(i)(A) Ashland Global’s position on such Tax Return (1) is inconsistent with
past practice and (2) would result in an increased payment obligation by
Valvoline or any of its Affiliates under Article II, obligate Valvoline to make
an increased indemnity payment under Article IV, cause Valvoline or any of its
Affiliates to incur any increased taxes for which it is not indemnified under
this Agreement or adversely affect a refund or other Tax Attribute to which
Valvoline or any of its Affiliates is entitled and (B) the position Valvoline
wishes to take on such Pro Forma Valvoline Return or Separate Return prepared
(or caused to be prepared) by Valvoline, as the case may be, is consistent with
past practice and permitted by applicable Law; or


(ii)Valvoline obtains an opinion from a Tax Advisor that there is no substantial
authority for Ashland Global’s position on such Tax Return prepared (or caused
to be prepared) by Ashland Global pursuant to Section 2.01 or past practice, as
applicable, and that there is substantial authority for the position Valvoline
wishes to take on such Pro Forma Valvoline Return or Separate Return prepared
(or caused to be prepared) by Valvoline, as the case may be.





--------------------------------------------------------------------------------

8






SECTION 2.08. Amendments. Each Company shall not (and shall cause its Affiliates
not to) file, amend, withdraw, revoke or otherwise alter any Tax Return if doing
so would reasonably be expected to (a) obligate the other Company to make an
indemnity payment under Article IV, (b) cause the other Company or any of its
Affiliates to incur any taxes for which it is not indemnified under this
Agreement or (c) adversely affect a refund or other Tax Attribute to which the
other Company or any of its Affiliates is entitled, in each case without the
prior written consent of the other Company.




ARTICLE III


Post-consolidation Periods


SECTION 3.01. Post-consolidation Year Carrybacks. Valvoline shall (and shall
cause members of the Valvoline Group to) waive, to the extent permitted under
applicable Law, carrybacks of Tax Attributes from any Post-consolidation Year to
any Consolidation Year unless such carryback does not have a material effect on
Ashland Global (as determined by Ashland Global in its sole discretion). If any
member of the Valvoline Group carries back a Tax Attribute from a
Post-consolidation Year to a Consolidation Year, no payment shall be due from
Ashland Global with respect to that carryback, regardless of whether such
carryback is required by Law or permitted by Ashland Global.


SECTION 3.02. Tax Attributes. (a) Annual Payments. For each of the 5 taxable
years after the date of Deconsolidation, Valvoline shall pay to Ashland Global
the excess (if any) of the Hypothetical Tax Return Amount over the Actual Tax
Return Amount, and Ashland Global shall pay to Valvoline the excess (if any) of
the Actual Tax Return Amount over the Hypothetical Tax Return Amount.


(i)For purposes of this Agreement, (A) “Actual Tax Return Amount” means the
aggregate, actual tax liability reported on all Tax Returns for such taxable
year that Valvoline files with a Taxing Authority (including all Tax Returns of
members of the Valvoline Group) and (B) “Hypothetical Tax Return Amount” means
the aggregate tax liability that would have been reported on such Tax Returns if
the relevant member of the Valvoline Group were (1) not able to utilize any
Legacy Tax Attributes but (2) able to utilize (one time, without duplication)
any Tax Attributes of the Valvoline Group (other than Legacy Tax Attributes)
that were not utilized on a Pro Forma Valvoline Return but that Ashland Global
utilized on a Tax Return (“Valvoline Pro Forma Tax Attributes”).


(ii)The amount payable under this Section 3.02(a) shall be payable within 20
Business Days after the last Tax Return for such taxable year is filed by
Valvoline; provided, however, that any amount payable by Ashland Global shall be
due no sooner than 10 Business Days after receiving an invoice from Valvoline
therefor.


(b)    Lump Sum Settlement Payment. Within 20 Business Days after the later of
the filing of Valvoline’s (or its successor’s) Annual Report on Form 10-K for
the fifth fiscal year ending after the Distribution or Other Disposition, as the
case may be, or the filing by Valvoline of the last Tax Return for the fifth
taxable year after the date of Deconsolidation:


(i)Valvoline shall deliver to Ashland Global a statement setting forth
(A) the amounts of remaining (1) Legacy Tax Attributes that are reflected (or
would be reflected if Ashland Global were not entitled to the benefit of such
Legacy Tax Attributes under this Agreement) in its audited balance sheet in such
Annual Report on Form 10-K, net of any valuation allowance or any similar
reserve (except to the extent such valuation allowance or similar reserve was
established as a result of Ashland Global being entitled to the benefit of such
Legacy Tax Attributes under this Agreement), and (2) Valvoline Pro Forma Tax
Attributes that it reasonably expects the Valvoline Group





--------------------------------------------------------------------------------

9


would be able to utilize on Tax Returns for future taxable periods if such
Valvoline Pro Forma Tax Attributes were Tax Attributes of the Valvoline Group
under then-existing applicable Law (or, if applicable, that are reflected in its
audited balance sheet in such Annual Report on Form 10-K, net of any valuation
allowance or any similar reserve), in each case, without duplication of any
amounts attributable to Tax Attributes previously taken into account in
computing any Hypothetical Tax Return Amount and (B) the taxable year in which
it estimates such Legacy Tax Attributes or Valvoline Pro Forma Tax Attributes
will be utilized, as the case may be, consistent with the workpapers or
methodology used in preparing such audited balance sheet;


(ii)Valvoline shall separately compute the net present value of the tax benefit
in respect of amounts described in each of clauses (A)(1) and (A)(2) of Section
3.02(b)(i) and the relevant taxable year described in clause (B) of Section
3.02(b)(i) using a discount rate equal to the interest rate described in Section
8.01; and


(iii)Valvoline shall pay to Ashland Global the excess (if any) of the net
present value of such amounts described in such clause (A)(1) over the net
present value of such amounts described in such clause (A)(2), and Ashland
Global shall pay to Valvoline the excess (if any) of the net present value of
such amounts described in such clause (A)(2) over the net present value of such
amounts described in such clause (A)(1); provided, however, that any amount
payable by Ashland Global shall be due no sooner than 10 Business Days after
receiving an invoice from Valvoline therefor.


(a)Cooperation. Valvoline agrees to share any calculations, workpapers or
relevant Tax Returns reasonably requested by Ashland Global in connection with
matters related to this Section 3.02. The parties shall attempt in good faith to
resolve any issues or disputes related to this Section 3.02.


ARTICLE IV


Indemnity


SECTION 4.01. Ashland Global Indemnity. Ashland Global shall indemnify the
Valvoline Group and hold it harmless from:


(a)any taxes payable for a taxable period (or portion thereof) ending prior to
the date of Deconsolidation (other than taxes that arise out of a contest,
examination or audit by a Taxing Authority) with respect to a Tax Return
required to be prepared (or caused to be prepared) by Ashland Global pursuant to
Section 2.01;


(b)with respect to taxes payable for a taxable period (or portion thereof)
ending prior to the date of Deconsolidation that arise out of a contest,
examination or audit by a Taxing Authority:


(i)100% of such taxes that are directly attributable to the Chemicals Business;


(ii)100% of such taxes that are directly attributable to neither the Chemicals
Business nor the Valvoline Business and are payable to a Taxing Authority other
than a Taxing Authority of the United States or any state or political
subdivision thereof or the District of Columbia; and


(iii)if such taxes are directly attributable to neither the Chemicals Business
nor the Valvoline Business and are payable to a Taxing Authority of the United
States or any state or political subdivision thereof or the District of Columbia
(“Clause (iii) Taxes”):









--------------------------------------------------------------------------------

10


(A)0% of all Clause (iii) Taxes until the aggregate amount of all Clause (iii)
Taxes paid by any party hereto or any Affiliate thereof equals
$26 million; and


(B)
50% of all Clause (iii) Taxes thereafter;



in each case, as such taxes are attributed pursuant to Section 4.06;


(c)any taxes incurred as a result of any gain recognized pursuant to a gain
recognition agreement entered into by any member of the Ashland Global
Consolidated Group by reason of an action or failure to act on or after the
Separation Date by any member of the Ashland Global Group in accordance with
Section 1.367(a)-8 of the Regulations, excluding any gain required to be
recognized as a result of Deconsolidation being a “triggering event” (within the
meaning of those Regulations); and


(d)any Transaction Taxes allocated to Ashland Global pursuant to Section 4.03;


excluding, in each case, any tax for which Valvoline is responsible under
Section 4.02.


SECTION 4.02. Valvoline Indemnity. In addition to payments pursuant to Section
2.05(c), Valvoline shall indemnify the Ashland Global Group and hold it harmless
from:


(a)with respect to taxes payable for a taxable period (or portion thereof)
ending prior to the Pro Forma Return Start Date that arise out of a contest,
examination or audit by a Taxing Authority:


(i)100% of such taxes that are directly attributable to the Valvoline Business;
and


(ii)
if such taxes are Clause (iii) Taxes:



(A)100% of all Clause (iii) Taxes until the aggregate amount of all Clause (iii)
Taxes paid by any party hereto or any Affiliate thereof equals
$26 million; and


(B)
50% of all Clause (iii) Taxes thereafter;



in each case, as such taxes are attributed pursuant to Section 4.06;


(b)any taxes payable with respect to a Straddle Period Return allocated to
Valvoline pursuant to Section 4.08;


(c)if the Separation Date occurs prior to the Pro Forma Return Start Date, any
taxes that arise from the Valvoline Group entering into or engaging in any
action or transaction outside of the ordinary course of business on or after the
Separation Date and prior to the Pro Forma Return Start Date;


(d)any taxes payable with respect to a Separate Return prepared (or caused to be
prepared) by Valvoline pursuant to Section 2.01(c);


(e)any taxes incurred as a result of any gain recognized pursuant to a gain
recognition agreement entered into by any member of the Ashland Global
Consolidated Group by reason of an action or failure to act on or after the
Separation Date by any member of the Valvoline Group in accordance with Section
1.367(a)-8 of the Regulations, excluding any gain required to be recognized as a
result of Deconsolidation being a “triggering event” (within the meaning of
those Regulations); and





--------------------------------------------------------------------------------

11




(f)
any Transaction Taxes allocated to Valvoline pursuant to Section 4.03.



SECTION 4.03. Allocation of Transaction Taxes. (a) Except as otherwise provided
in this Section 4.03, all Transaction Taxes shall be allocated to (i) Ashland
Global in an amount equal to such Transaction Taxes multiplied by the
Proportionate Share Factor of Ashland Global and (ii) Valvoline in an amount
equal to such Transaction Taxes multiplied by the Proportionate Share Factor of
Valvoline.


(b)    Any Transaction Taxes to the extent set forth in Schedule E shall be
allocated in accordance with such schedule.


(c)    Subject to Section 4.03(d), Transaction Taxes not allocated pursuant to
Section 4.03(b) shall be allocated to a Company if such Transaction Taxes would
not have been imposed but for:




(i)the failure of any of the Ashland Global Tax Representations, in the case of
Ashland Global, and of any of the Valvoline Tax Representations, in the case of
Valvoline, to be true when made;


(ii)the breach by such Company of any covenant herein or in the Separation
Agreement or any Ancillary Agreement;


(iii)the application of Section 355(e) or 355(f) of the Code after the
Separation Date as a result of any acquisition (or deemed acquisition) of Stock
or assets of such Company or its Affiliates;


(iv)a determination that the Distribution was used principally as a device for
the distribution of the earnings and profits within the meaning of Section
355(a)(1)(B) of the Code if such determination was based in whole or in part on
any sale or exchange of the Stock of such Company; or


(v)any other act or omission by such Company or its Affiliates that it knows or
reasonably should expect, after consultation with its Tax Advisor, could give
rise to Transaction Taxes (except to the extent such act or omission is
otherwise expressly required or permitted by this Agreement (other than under
Section 5.04(c)), the Separation Agreement or any Ancillary Agreement).


(d)    To the extent any Transaction Taxes described in Section 4.03(c) would be
allocated to both Ashland Global and Valvoline, such Transaction Taxes shall be
allocated between Ashland Global and Valvoline in proportion to the relative
contribution of the members of the Ashland Global Group (and such members’
Affiliates), on the one hand, and the members of the Valvoline Group (and such
members’ Affiliates and counterparties to any consummated Proposed Acquisition
Transactions, if applicable), on the other hand, to the circumstances giving
rise to such Transaction Taxes.


SECTION 4.04. Treatment of Indemnity Payments. (a) Character. Any payment made
pursuant to this Agreement, the Separation Agreement or any Ancillary Agreement
shall be treated for all tax purposes, if made by Valvoline to Ashland Global
(or by or to their respective Affiliates), as a distribution from Valvoline to
Ashland Global and, if made by Ashland Global to Valvoline (or by or to their
respective Affiliates), as a contribution from Ashland Global to Valvoline. If
such payment is made after the Distribution or Other Disposition, as the case
may be, such distribution or contribution shall be treated as made immediately
before the Distribution or Other Disposition, as the case may be, except to the
extent otherwise required by Law.


(b)    Net of Taxes. The amount of any indemnity payment made pursuant to this
Agreement, the Separation Agreement or any Ancillary Agreement shall be
(i) increased to take account of any taxes imposed on any taxable income or gain
to the Indemnitee with respect to such payment or the creation or increase of an
Excess Loss Account caused by such payment (in each case,





--------------------------------------------------------------------------------

12


including taxes imposed on payments of such additional amounts pursuant to this
paragraph) and (ii) reduced to take account of the present value of any cash tax
benefit reasonably likely to be realized (including with respect to any increase
in the basis of any asset, but solely to the extent such increase in basis is
depreciable or amortizable) by the Indemnitee arising from the incurrence or
payment of the loss giving rise to such indemnity.


         (c)    Assumed Tax Rate. For purposes of computing (i) amounts subject
to indemnification under Section 4.01 or 4.02 and (ii) indemnity payments under
Section 4.04(b), each Person is assumed to pay tax at the maximum applicable tax
rate.


(d)    Timing of Indemnity Payments. Any amount payable under Section 4.01 or
4.02 shall be due within 10 Business Days after receiving an invoice from the
other party therefor.


SECTION 4.05. Refunds after Indemnity Payments. If Ashland Global, Valvoline or
any of their respective Affiliates receives any refund of any amounts for which
the other Company has previously made an indemnity payment or with respect to
taxes allocated to the other Company pursuant to Section 4.08 (the Company
receiving, or whose Affiliate receives, such refund, a “Refund Recipient”), the
Refund Recipient shall pay to the other Company the entire amount of the refund
(net of any taxes imposed with respect to such refund) within 20 Business Days
of receipt; provided, however, that the other Company, upon the request of the
Refund Recipient, shall repay the amount paid to the other Company (plus any
penalties, interest or other charges imposed by the relevant Taxing Authority)
in the event the Refund Recipient or any of its Affiliates is required to repay
such refund. Any tax credit, tax reduction or tax offset shall be treated as a
refund for purposes of this Section 4.05 and shall be treated as received by the
Refund Recipient (or one of its Affiliates) as and when applied (on a “with and
without” basis) to reduce the cash tax liability of such Refund Recipient (or
one of its Affiliates).


SECTION 4.06. Taxes Attributable to the Chemicals Business or Valvoline
Business. For purposes of Sections 4.01(b) and 4.02(a), a tax shall be deemed
directly attributable:


(a)to the Chemicals Business to the extent such tax (i) arises out of the
profits before tax of the operations of the Chemicals Business or the results of
the operations of the Chemicals Business that would have been reflected in
unaudited pro forma condensed combined financial statements for the Chemicals
Business had such financial statements been prepared for the same periods for
which, and in accordance with similar principles under which, the Valvoline Pro
Forma Financial Statements were prepared or (ii) would otherwise be attributable
to the Chemicals Business under such principles;


(b)to the Valvoline Business to the extent such tax (i) arises out of the
profits before tax of the operations of the Valvoline Business or the results of
the operations that were reflected in the Valvoline Pro Forma Financial
Statements (or is otherwise reflected in the Valvoline Pro Forma Financial
Statements) or (ii) would otherwise be attributable to the Valvoline Business
under the principles used to prepare the Valvoline Pro Forma Financial
Statements; or


(c)to neither the Chemicals Business nor the Valvoline Business if such tax is
described in Schedule F or is not otherwise deemed directly attributable to
either business under Section 4.06(a)or 4.06(b).


Attribution shall be narrowly construed in uncertain or doubtful cases of
attributing a tax to the Chemicals Business or Valvoline Business (i.e.,
uncertain or doubtful cases shall generally be deemed directly attributable to
neither business under Section 4.06(c)).


SECTION 4.07. Calculation of Market Capitalization. Within 10 Business Days
following the period of time described in clause (i)(a) of the definition of
“Market Capitalization”, Ashland Global shall calculate, in its reasonable
exercise of good faith, the Market Capitalization of each of Ashland Global and
Valvoline and send to Valvoline its calculations thereof. Valvoline shall have
10 Business Days to review such calculations and provide comments to Ashland
Global. The Market Capitalization thus agreed upon by the





--------------------------------------------------------------------------------

13


parties shall be the Market Capitalizations of the Companies for all purposes of
this Agreement. The parties shall attempt in good faith to resolve any issues or
disputes related to this Section 4.07.


SECTION 4.08. Valvoline Straddle Period Taxes. Taxes attributable to any
Straddle Period Return for one or more members of the Valvoline Group shall be
allocated to Valvoline, except that:


(a)in the case of real, personal and intangible property taxes, there shall be
allocated to Ashland Global an amount equal to the amount of such taxes
multiplied by a fraction, the numerator of which is the number of days from the
beginning of the taxable period of such Straddle Period Return through the close
of business on the day prior to the Pro Forma Return Start Date, and the
denominator of which is the total number of days in such taxable period; and


(b)in the case of all other taxes, there shall be allocated to Ashland Global an
amount of such taxes as determined by closing the books of the relevant members
of the Valvoline Group as of the close of business on the day prior to the Pro
Forma Return Start Date.


For purposes of this Section 4.08, the taxable period of any partnership,
passthrough entity or controlled foreign corporation (within the meaning of
Section 957(a) of the Code or any comparable provision of state, local or
foreign Law) in which a member of the Valvoline Group holds a beneficial
interest shall be deemed to terminate on the close of business on the day prior
to the Pro Forma Return Start Date.


ARTICLE V


Tax Matters Relating to the Distribution


SECTION 5.01. Mutual Representations. Each Company represents that as of the
date of this Agreement:
(a)all information contained in its Representation Letters (and those delivered
by its Affiliates) is true, correct and complete; and


(b)it has no plan or intention to take any action inconsistent with the
qualification of the Transactions for the Intended Tax Treatment.


SECTION 5.02. Tax Opinions. The Companies shall use their best efforts to cause
the Ashland Global Tax Opinions to be issued, including by executing any
Representation Letters reasonably requested in connection with the Ashland
Global Tax Opinions, provided that each Company shall have been provided with a
reasonable opportunity to review, comment and consent to the content of any
Representation Letter to be executed by it, such consent not to be unreasonably
withheld.


SECTION 5.03. Mutual Covenants. Neither Company shall take or fail to take, or
permit their respective Affiliates to take or fail to take, any action, if such
action or omission would be inconsistent with its respective Representation
Letters or cause any representation made in such Representation Letters to be
untrue when made.


SECTION 5.04. Restricted Actions. (a) Subject to Section 5.04(b), from the date
hereof until the first day after the 2-year anniversary of the Distribution (or
if Ashland Global publicly announces that it has abandoned its plan to effect
the Distribution, the first day after the 2-year anniversary of the date of the
Valvoline- ChemCo Spin), Valvoline shall not (and shall not cause or permit any
of its Affiliates to), in a single transaction or a series of transactions:


(i)cause or allow the Valvoline Consolidated Group to cease to be engaged in the
applicable active trade or business (within the meaning of Section 355(b) of the
Code and the Regulations thereunder) that formed the basis of the Ashland Global
Tax Opinions;





--------------------------------------------------------------------------------

14




(ii)liquidate or partially liquidate, by way of a merger, consolidation,
conversion or otherwise (except as pursuant to the Separation Agreement);


(iii)sell or transfer 50% or more of the gross assets of the Valvoline Business
or 50% or more of the consolidated gross assets of Valvoline (other than (A)
sales, transfers or dispositions of assets in the ordinary course of business,
(B) payments of cash to acquire assets from an unrelated Person in an arm’s
length transaction, (C) sales, transfers or dispositions of assets to a Person
that is disregarded as an entity separate from the transferor for U.S. Federal
income tax purposes or (D) any mandatory or optional repayments (or prepayments)
of any indebtedness of Valvoline or any of its Subsidiaries for borrowed money
that is evidenced by a bond, debenture, note, loan agreement or similar
instrument);


(iv)redeem or otherwise repurchase (directly or indirectly) any Stock of
Valvoline, except to the extent such redemptions or repurchases meet the
following requirements: (A) there is a bona fide, non-tax business purpose for
the repurchases of such Stock, (B) such Stock is widely held, (C) the
repurchases of such Stock will be made on the open market and (D) the aggregate
amount of repurchases of such Stock will be less than 20% of the total value of
the outstanding Stock of Valvoline;


(v)
enter into a Proposed Acquisition Transaction; or



(vi)take any affirmative action that permits a Proposed Acquisition Transaction
to occur by means of an agreement to which it is not a party (including by (A)
redeeming rights under a shareholder rights plan, (B) making a determination
that a tender offer is a “permitted offer” under any such plan or otherwise
causing any such plan to be inapplicable or neutralized with respect to any
Proposed Acquisition Transaction or (C) approving any Proposed Acquisition
Transaction, whether for purposes of Section 203 of the Delaware General
Corporate Law or any similar corporate statute, any “fair price” or other
provision of its charter or bylaws or otherwise).


(b)    Definition of Proposed Acquisition Transaction. (i) For the purposes of
this Agreement, “Proposed Acquisition Transaction” means a transaction or series
of transactions (or any agreement, understanding or arrangement to enter into a
transaction or series of transactions) as determined for purposes of Section
355(e) of the Code, in connection with which one or more Persons would (directly
or indirectly) acquire, or have the right to acquire (including pursuant to an
option, warrant or other conversion right), from any other Person or Persons,
Stock of Valvoline that, when combined with any other acquisitions of the Stock
of Valvoline that occur on or after the Initial Public Offering (but excluding
any other acquisition that occurs in (A) the Initial Public Offering itself, (B)
the Distribution or (C) any transaction that is excluded from the definition of
Proposed Acquisition Transaction under Section 5.04(b)(ii)), comprises 10% or
more of the value or the total combined voting power of all interests that are
treated as outstanding equity in Valvoline for U.S. Federal income tax purposes
immediately after such transaction or, in the case of a series of transactions,
immediately after any transaction in such series. For this purpose, any
recapitalization, repurchase or redemption of the Stock of, and any amendment to
the certificate of incorporation (or other organizational documents) of,
Valvoline shall be treated as an indirect acquisition of the Stock of Valvoline
by any shareholder to the extent such shareholder’s percentage interest in
interests that are treated as outstanding equity in Valvoline for U.S. Federal
income tax purposes increases by vote or value.


(ii)    Notwithstanding Section 5.04(b)(i), a Proposed Acquisition Transaction
shall not include (A) the adoption by Valvoline of a shareholder rights plan
that meets the requirements of IRS Revenue Ruling 90-11, 1990-1 C.B. 10, (B)
issuances of Stock of Valvoline that satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Section 1.355-7(d) of the Regulations or (C) any acquisition of the Stock of
Valvoline that satisfies Safe Harbor VII (relating to acquisitions of stock
listed on an established market) of Section 1.355-7(d) of the Regulations;
provided, however, that such transaction or series of transactions shall
constitute a Proposed





--------------------------------------------------------------------------------

15






Acquisition Transaction if meaningful factual diligence is necessary to
establish that Section 5.04(b)(ii)(A), (B) or (C) applies.


(iii)    The provisions of this Section 5.04(b), including the definition of
“Proposed Acquisition Transaction”, are intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, Section 355(e) of the Code or the Regulations
thereunder shall be incorporated in this Section 5.04(b) and its interpretation.


(c)    Consent to Take Certain Restricted Actions. (i) Valvoline may (and may
cause or permit its Affiliates to) take an action otherwise prohibited under
Section 5.04(a) if Ashland Global consents. Ashland Global may not withhold its
consent if Valvoline has received Satisfactory Guidance. In all other cases,
Ashland Global’s consent shall be at its sole discretion.


(ii)    For purposes of this Agreement, “Satisfactory Guidance” means either a
Ruling or an Unqualified Tax Opinion, at the election of Valvoline, in either
case satisfactory to Ashland Global in its sole discretion in both form and
substance, including with respect to any underlying assumptions or
representations and any legal analysis contained therein, and concluding that
the proposed action will not cause any of the Transactions to fail to qualify
for its Intended Tax Treatment.


(iii)    For purposes of this Agreement, “Unqualified Tax Opinion” means an
unqualified “will” opinion of a Tax Advisor that permits reliance by Ashland
Global. The Tax Advisor, in issuing its opinion, shall be permitted to rely on
the validity and correctness, as of the date given, of Rulings and any tax
opinions previously issued by a Tax Advisor, unless such reliance would be
unreasonable under the circumstances, and shall assume that each of the
Transactions would have qualified for its Intended Tax Treatment if the action
in question did not occur.


(d)    Procedures Regarding Opinions and Rulings. (i) If Valvoline notifies
Ashland Global that it desires to take a restricted action described in Section
5.04(a) and seeks Satisfactory Guidance for purposes of Section 5.04(c), Ashland
Global, at the request of Valvoline, shall use commercially reasonable efforts
to expeditiously obtain, or assist Valvoline in obtaining, such Satisfactory
Guidance. Notwithstanding the foregoing, Ashland Global shall not be required to
take any action pursuant to this Section 5.04(d) if, upon request, Valvoline
fails to certify that all information and representations relating to Valvoline
or any of its Affiliates in the relevant documents are true, correct and
complete or fails to obtain certification from any counterparty to any Proposed
Acquisition Transaction that all information and representations relating to
such counterparty in the relevant documents are true, correct and complete.
Valvoline shall reimburse Ashland Global for all reasonable out-of-pocket costs
and expenses incurred by Ashland Global or any of its Affiliates in obtaining
Satisfactory Guidance within 10 Business Days after receiving an invoice from
Ashland Global therefor.


(ii)    Ashland Global shall have the right to obtain a Ruling, any other
guidance from any Taxing Authority or an opinion of a Tax Advisor relating to
the Transactions at any time in Ashland Global’s sole discretion. Valvoline, at
the request of Ashland Global, shall use commercially reasonable efforts to
expeditiously obtain, or assist Ashland Global in obtaining, any such Ruling,
other guidance or opinion; provided, however, that Valvoline shall not be
required to make any representation or covenant that it does not reasonably
believe is (and will continue to be) true and accurate. Ashland Global shall
reimburse Valvoline for all reasonable out-of-pocket costs and expenses incurred
by Valvoline or any of its Affiliates in obtaining any such Ruling, other
guidance or opinion requested by Ashland Global within 10 Business Days after
receiving an invoice from Valvoline therefor.


(iii)    Ashland Global shall have exclusive control over the process of
obtaining any Ruling or other guidance from any Taxing Authority concerning the
Transactions, and Valvoline shall not independently seek any Ruling or other
guidance concerning the Transactions at any time. In connection





--------------------------------------------------------------------------------

16


with any Ruling requested by Valvoline pursuant to Section 5.04(d) or that can
reasonably be expected to affect Valvoline’s liabilities under this Agreement,
Ashland Global shall (A) keep Valvoline informed of all material actions taken
or proposed to be taken by Ashland Global, (B) reasonably in advance of the
submission of any ruling request provide Valvoline with a draft thereof,
consider Valvoline’s comments on such draft and provide Valvoline with a final
copy thereof and (C) provide Valvoline with notice reasonably in advance of, and
(subject to the approval of the IRS or other applicable Taxing Authority) permit
Valvoline to attend, any formally scheduled meetings with the IRS or other
applicable Taxing Authority that relate to such Ruling.


(iv)    Notwithstanding anything herein to the contrary, Valvoline shall not
seek a ruling with respect to a taxable period (or portion thereof) that ends on
or before the date of the Distribution (whether or not relating to the
Transactions) if Ashland Global determines that there is a reasonable
possibility that such action could have a significant adverse impact on Ashland
Global or any of its Affiliates.


SECTION 5.05. Notification and Certification Respecting Certain Acquisition
Transactions. (a) If Valvoline proposes to enter into any 5% Acquisition
Transaction or takes any affirmative action to permit any 5% Acquisition
Transaction to occur at any time during the 30-month period following the date
of the Distribution, Valvoline shall undertake in good faith to provide Ashland
Global, no later than 10 Business Days following the signing of any written
agreement with respect to such 5% Acquisition Transaction or obtaining knowledge
of the occurrence of any such 5% Acquisition Transaction that takes place
without a written agreement, with a written description of such transaction
(including the type and amount of Stock to be issued) and an explanation as to
why such transaction does not result in the application of Section 355(e) of the
Code to the Transactions.


(b) For purposes of this Section 5.05, “5% Acquisition Transaction” means any
transaction or series of transactions that would be a Proposed Acquisition
Transaction if the percentage specified in the definition of Proposed
Acquisition Transaction were 5% instead of 10%.


SECTION 5.06. Reporting. Ashland Global and Valvoline each (a) shall timely file
(or cause to be filed) the appropriate information and statements (including as
required by Section 6045B of the Code and Section 1.355-5 and, to the extent
applicable, Section 1.368-3 of the Regulations) to report the Transactions as
qualifying for the Intended Tax Treatment and (b) absent a change of Law or a
Determination in respect of the Transactions, shall not take any position on any
Tax Return, financial statement or other document that is inconsistent with the
Transactions qualifying for the Intended Tax Treatment.


SECTION 5.07. Protective Section 336(e) Elections. (a) The Companies shall, at
Ashland Global’s election, timely enter into a written, binding agreement
(within the meaning of Section 1.336-2(h) of the Regulations) to make any
Protective Section 336(e) Election that Ashland Global chooses (it being
understood, for the avoidance of doubt, that such Protective Section 336(e)
Elections shall have a tax effect on the Companies only if (x) Section 355(d) or
355(e) of the Code applies to any Transaction or (y) any Transaction otherwise
fails its Intended Tax Treatment to qualify for nonrecognition treatment under
Section 355(c) of the Code). Ashland Global shall timely make such Protective
Section 336(e) Elections and timely file such forms as may be contemplated by
applicable tax Law or administrative practice to effect such Protective Section
336(e) Elections and shall have the exclusive right to prepare and file (i) the
relevant purchase price allocation and any corresponding IRS Form 8883 (or any
successor thereto) and (ii) any similar forms required or permitted to be filed
under U.S. state or local Law in connection with such Protective Section 336(e)
Elections.


(b)    To the extent any such Transaction constitutes a “qualified stock
disposition” (as defined in Section 1.336-1(b)(6) of the Regulations) pursuant
to a Determination, the Companies shall not, and shall not permit any of their
respective Affiliates to, take any position for tax purposes inconsistent with
any of the Protective Section 336(e) Elections, except as may be required
pursuant to a Determination.









--------------------------------------------------------------------------------

17


(c)    If there is a failure of one or more of the Transactions to qualify (in
whole or in part) for its Intended Tax Treatment and, as a consequence, a
relevant Protective Section 336(e) Election results in a step-up in the basis of
any asset of the Valvoline Group, then Valvoline shall make quarterly payments
to Ashland Global equal to (i) the actual tax savings, if, as and when realized,
arising from such step-up in tax basis, determined on a “with and without” basis
(treating any deductions or amortization attributable to such step-up in tax
basis resulting from such Protective Section 336(e) Election as the last items
claimed for any taxable period, including after the utilization of any available
net operating loss carryforwards), and less a reasonable charge for
administrative expenses and other reasonable out-of-pocket expenses necessary to
secure the tax savings multiplied by (ii) the Ashland Global Transaction Tax
Percentage of any Transaction Taxes resulting from such failure of one or more
of the Transactions to qualify (in whole or in part) for its Intended Tax
Treatment.


ARTICLE VI


Audits and Contests


SECTION 6.01. Audits and Contests. (a) Subject to Section 6.01(b), (i) Ashland
Global shall have exclusive and sole responsibility and control with respect to
the conduct and settlement of any examinations and contests by a Taxing
Authority of any Ashland Global Consolidated Returns or Ashland Global Combined
Returns and (ii) Ashland Global and Valvoline shall each have exclusive and sole
responsibility and control with respect to the conduct and settlement of any
examinations and contests by a Taxing Authority of the respective Separate
Returns that each party is responsible for preparing under Article II.


(b) If the conduct or settlement of any portion or aspect of any examination or
contest of a party’s Tax Return could reasonably be expected to obligate the
other Company to make an indemnity payment under Article IV or result in an
additional payment obligation of the other Company under Article II, then (i)
the other Company shall have the right to share joint control over the conduct
and settlement of that portion or aspect and (ii) whether or not the other
Company exercises that right, such party shall not accept or enter into any
settlement that would obligate the other Company to make an indemnity payment
under Article IV or result in an additional payment obligation of the other
Company under Article II without the consent of the other Company (which consent
shall not unreasonably be withheld or delayed). Within 15 Business Days of the
commencement of any such examination or contest, such party shall give the other
Company notice of, and consult with the other Company with respect to, any
issues that could reasonably be expected to obligate the other Company as
described in the preceding sentence; provided, however, that the other Company
shall not be relieved of any obligation to make additional payments under this
Agreement if such party fails to timely deliver the notice described above
except to the extent that the other Company is actually prejudiced thereby. If
the other Company does not respond to such party’s request for consent within 15
Business Days, the other Company shall be deemed to have consented.


SECTION 6.02. Expenses. Each Indemnifying Party shall reimburse the Indemnitee
for all reasonable out-of-pocket expenses (including legal, consulting and
accounting fees) in the course of proceedings described in Section 6.01 to the
extent those expenses are reasonably attributable to the Indemnifying Party or
any of its Affiliates, or to any matter for which the Indemnifying Party is
required to indemnify under Article IV or which would result in an additional
payment obligation of the Indemnifying Party under Article II.


ARTICLE VII


General Cooperation and Document Retention


SECTION 7.01. Cooperation and Good Faith. Each member of the Ashland Global
Group and the Valvoline Group shall cooperate fully with all reasonable requests
from the other party in connection with the preparation and filing of Tax
Returns, audits, contests and other matters covered by this Agreement. Such
cooperation shall include the execution of any document that may be necessary or
reasonably helpful in





--------------------------------------------------------------------------------

18


connection with any audit or contest, the filing or amending of a Tax Return by
a member of the Ashland Global Group or the Valvoline Group, obtaining any tax
opinion or Ruling or, for no more than 2 years following the date of this
Agreement, the provision of services described in Schedule G (which services
shall, for the avoidance of doubt, be provided without remuneration).


SECTION 7.02. Duty to Mitigate Recognition or Recapture of Income. Prior to any
event that may result in recognition or recapture of income (including under any
gain recognition agreement or domestic use agreement), Ashland Global and
Valvoline shall use (and shall cause the members of the Ashland Global Group and
Valvoline Group, respectively, to use) all commercially reasonable efforts to
eliminate such recognition or recapture of income or otherwise avoid or minimize
the impact thereof. For the avoidance of doubt:


(a)Valvoline shall enter into (or shall cause the appropriate member of the
Valvoline Group to enter into) a new gain recognition agreement pursuant to
Section 1.367(a)-8 of the Regulations, if entering into that gain recognition
agreement would preclude or defer the recognition of gain by any member of the
Ashland Global Group.


(b)To the extent that any member of the Valvoline Group is a “U.S. transferor”
(within the meaning of Section 1.367(a)-8(b)(1)(xvii) of the Regulations) with
respect to property for which a gain recognition agreement was entered into,
Valvoline shall comply (or shall cause the appropriate member of the Valvoline
Group to comply) with the annual certification requirements of Section
1.367(a)-8(g) of the Regulations for the term of such gain recognition agreement
and promptly provide copies of those annual certifications to Ashland Global. A
list of gain recognition agreements, which includes gain recognition agreements
that a member of the Ashland Global Group or Valvoline Group has or expects to
enter into, is set out in Schedule H.


(c)Valvoline shall enter into any agreements (including new domestic use
agreements under Section 1.1503(d)-6(f)(2) of the Regulations), make any
elections and take any other actions, in each case as requested by Ashland
Global or as otherwise required in order to avoid causing the Distribution or
Other Disposition, as the case may be, to be a “triggering event” requiring
recapture of any “dual consolidated loss” (in each case, within the meaning of
Section 1503(d) of the Code and the Regulations thereunder) for which an Ashland
Global Consolidated Group member has made a “domestic use election” under
Section 1.1503(d)-6(d) of the Regulations and that was incurred by a member of
the Valvoline Group during a Consolidation Year.


SECTION 7.03. Document Retention; Access to Records and Use of Personnel. Until
the expiration of the relevant statute of limitations (including extensions),
each of Ashland Global and Valvoline shall (i) retain records, documents,
accounting data, computer data and other information (collectively, the
“Records”) necessary for the preparation, filing, review, audit or defense of
all Tax Returns or relevant to an obligation, right or liability of either party
under this Agreement and (ii) give each other reasonable access to such Records
and to its personnel (ensuring their cooperation) and premises to the extent
relevant to an obligation, right or liability of either party under this
Agreement. Prior to disposing of any such Records, each of Ashland Global and
Valvoline shall notify the other party in writing of such intention and afford
the other party the opportunity to take possession or make copies of such
Records at its discretion.


ARTICLE VIII


Miscellaneous Provisions


SECTION 8.01. Interest. Except as provided in Section 2.05(c), any payments
required pursuant to this Agreement that are not made within the time period
specified in this Agreement shall bear interest at a rate equal to 200 basis
points above the average interest rate on the senior bank debt of Ashland
Global.


SECTION 8.02. No Duplication of Payment. Notwithstanding anything to the
contrary herein,





--------------------------------------------------------------------------------

19


nothing in this Agreement shall require Ashland Global or Valvoline, as the case
may be, to make any payment to the extent that the payment is attributable to a
Tax Attribute, Return Item or any other amount for which payment has previously
been made under this Agreement.


SECTION 8.03. Confidentiality. Each of the Companies agrees that any information
furnished pursuant to this Agreement is confidential and, except as and to the
extent required by Law or otherwise during the course of an audit or contest or
other administrative or legal proceeding, shall not be disclosed to other
Persons. In addition, each of Ashland Global and Valvoline shall cause its
Affiliates, employees, agents and advisors to comply with the terms of this
Section 8.03.


SECTION 8.04. Successors and Access to Information. This Agreement shall be
binding upon and inure to the benefit of any successor to any of the parties, by
merger, acquisition of assets or otherwise, to the same extent as if the
successor had been an original party to this Agreement, and in such event, all
references herein to a party shall refer instead to the successor of such party.


SECTION 8.05. Injunctions. The Companies acknowledge that irreparable damage
would occur to them in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. The Companies agree that they shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court having
jurisdiction, such remedy being in addition to any other remedy to which it may
be entitled at Law or in equity. Nothing in this Agreement shall prevent any
Company from seeking injunctive relief as it deems necessary or appropriate.


SECTION 8.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of New York excluding (to the greatest extent
permissible by Law) any rule of Law that would cause the application of the Laws
of any jurisdiction other than the State of New York.


SECTION 8.07. Headings. The headings in this Agreement are for convenience only
and shall not be deemed for any purpose to constitute a part or to affect the
interpretation of this Agreement.


SECTION 8.08. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one counterpart.


SECTION 8.09. Notice. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given (a) when delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, in each case addressed as
follows:


If to Ashland Global, to:


ASHLAND GLOBAL HOLDINGS INC.
50 East RiverCenter Boulevard
Covington, KY 41011
Attn:    Scott A. Gregg
Peter Ganz
Email: sagregg@ashland.com
pganz@ashland.com


with a copy to:









--------------------------------------------------------------------------------

20


Cravath, Swaine & Moore LLP Worldwide Plaza
825 Eighth Avenue New York, NY 10019
Attn:
Stephen L. Gordon Lauren Angelilli

Email: gordon@cravath.com
langelilli@cravath.com
Facsimile: (212) 474-3700
If to Valvoline, to:


VALVOLINE INC.
3499 Blazer Parkway
Lexington, KY 40509
Attn:
Nicolas H. Schmelzer

Julie M. O’Daniel
Email: nhschmelzer@valvoline.com
jmodaniel@valvoline.com


Either Company may, by notice to the other Company, change the address to which
such notices are to be given. Any payment required to be made under this
Agreement shall be delivered to the relevant Company at an address to which
notice under this Section 8.09 may be given to such Company.


SECTION 8.10. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the maximum extent
practicable. In any event, all other provisions of this Agreement shall be
deemed valid, binding and enforceable to their full extent.


SECTION 8.11. Termination. This Agreement shall remain in force and be binding
for 90 days following the expiration of the applicable period of assessments
(including extensions) for any taxes contemplated by this Agreement; provided,
however, that neither Ashland Global nor Valvoline shall have any liability to
the other party with respect to tax liabilities for taxable periods (or portions
thereof) in which Valvoline is not included in the Ashland Global Consolidated
Returns except as provided in Article II or IV of this Agreement.


SECTION 8.12. Successor Provisions. Any reference herein to any provisions of
the Code or Regulations shall be deemed to include any amendments or successor
provisions thereto as appropriate.


SECTION 8.13. Compliance by Group Members. Ashland Global and Valvoline each
shall cause all present and future members of the Ashland Global Group and the
Valvoline Group to comply with the terms of this Agreement.


SECTION 8.14. Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Agreement shall survive for the full period of
all applicable statutes of limitations (giving effect to any waiver, mitigation
or extensions thereof) plus 90 days.


SECTION 8.15. Integration; Amendments. Except as explicitly stated herein, this
Agreement embodies the entire understanding between the parties relating to its
subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such matters. No promises,
covenants or representations of any kind, other than those expressly stated
herein, have been made to induce any party to enter into this Agreement. This
Agreement shall not be modified or terminated except by a writing duly signed by
each of the parties hereto, and no waiver of any provisions of this Agreement
shall be effective unless in a writing duly signed by the party sought to be
bound. If, and to the extent, the provisions of this Agreement conflict with the
TSA, the provisions of this Agreement shall control.


SECTION 8.16. Third-Party Beneficiaries. (a) The provisions of this Agreement
are solely for





--------------------------------------------------------------------------------

21


the benefit of the Companies and are not intended to confer upon any Person
except the Companies any rights or remedies hereunder and (b) there are no
third-party beneficiaries of this Agreement and this Agreement shall not provide
any third Person with any remedy, claim, liability, reimbursement, cause of
action or other right in excess of those existing without reference to this
Agreement.


SECTION 8.17. Waiver of Jury Trial. EACH OF THE COMPANIES ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH OF THE COMPANIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EACH OF THE COMPANIES CERTIFIES AND ACKNOWLEDGES
THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER COMPANY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER COMPANY WOULD NOT, IN THE
EVENT OF ANY LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) EACH OF THE
COMPANIES UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c)
EACH OF THE COMPANIES MAKES THIS WAIVER VOLUNTARILY AND (d) EACH OF THE
COMPANIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.17.



















--------------------------------------------------------------------------------

22




IN WITNESS WHEREOF, the Companies have caused this Agreement to be executed by
thei r duly authorized representatives as of the date first set forth above.


                        
ASHLAND GLOBAL HOLDINGS INC.
 
 
by
/s/ Peter J. Ganz
 
Name: Peter J. Ganz
 
Senior Vice President, General
 
Counsel, and Secretary
 
 



                        
VALVOLINE INC.
 
 
by
/s/ Julie O'Daniel
 
Name: Julie O'Daniel
 
General Counsel and Corporate
 
Secretary
 
 



























































[Signature Page to Tax Matters Agreement]



